Citation Nr: 1138984	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  07-38 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for radiculopathy of the right lower extremity.

2.  Entitlement to a disability rating in excess of 10 percent for radiculopathy of the left lower extremity.

3.  Entitlement to a disability rating in excess of 10 percent for a lumbosacral strain with degenerative disc disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 to October 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, with respect to the Veteran's January 2007 claims, continued his 10 percent disability rating for a lumbosacral strain, and increased his disability ratings for his left and right lower extremities from noncompensable to 10 percent, respectively.

As these ratings do not represent the highest possible benefits, the issues have remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As an initial matter, the Board notes that the Agency of Original Jurisdiction (AOJ) noted in a July 2009 memorandum that a VA Form 9 substantive appeal has not been received on the issue of entitlement to a disability rating in excess of 10 percent for a lumbosacral strain.  Procedurally, the Veteran filed his claim for an increased rating in January 2007, was issued a rating decision in March 2007, filed a timely notice of disagreement in July 2007, was issued a Statement of the Case (SOC) in August 2008, and was issued a Supplemental Statement of the Case (SSOC) in June 2009.

When a Veteran is issued an SSOC, the time to submit a substantive appeal shall end not sooner than 60 days after such SSOC is mailed to the appellant, even if the 60-day period extends beyond the expiration of the 1-year appeal period from the date of the rating decision.  38 C.F.R. § 20.302(b)(2) (2011).  In this case, the Veteran's representative issued a VA Form 646 in July 2009-within 60 days of the June 2009 SSOC.  The Board construes the July 2009 correspondence liberally as it shows intent by the Veteran to appeal all issues.  38 C.F.R. § 20.202 (2011).  The Veteran's representative's decision to again include the issue of an increased rating for his lumbosacral strain in a September 2011 Informal Hearing Presentation further demonstrates the Veteran's intent to have the issue adjudicated by the Board.  Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the filing of a substantive appeal is not a jurisdictional requirement.  Percy v. Shinseki, 23 Vet. App. 37 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556, 557-58 (2003).  Consequently, the Board finds that a timely substantive appeal on the issue of entitlement to a disability rating in excess of 10 percent for a lumbosacral strain with degenerative disc disease is of record.

Additional development is needed prior to further consideration of the Veteran's claims for entitlement to a disability rating in excess of 10 percent for radiculopathy of the right lower extremity, entitlement to a disability rating in excess of 10 percent for radiculopathy of the left lower extremity, and entitlement to a disability rating in excess of 10 percent for a lumbosacral strain with degenerative disc disease.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2008); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995).

Where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month-old examination was too remote in time to adequately support the decision in an appeal for an increased rating); cf. Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).

In this case, the Veteran's most recent pertinent VA examinations took place in May 2009, approximately 2 years and 5 months ago.  Moreover, while some additional medical evidence has been added to the record since that examination, it does not adequately address the level of impairment of his disabilities for rating purposes.  Furthermore, the Veteran's representative noted in the September 2011 Informal Hearing Presentation that the Veteran's claimed disabilities have become more severe.

Consequently, the AOJ should schedule the Veteran for a VA examination of his lumbosacral spine and radiculopathy of the lower extremities, by an orthopedic specialist, to determine the current severity of his disabilities.

The orthopedic examiner must also note any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse, as well as any such changes on repetitive motion.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

For the Veteran's service-connected radiculopathy of the lower extremities, the examiner should determine whether it is best characterized as neuropathy or neuritis, and ascertain whether it is best described as slight, moderate, moderately severe, or severe.

Additionally, on remand, the AOJ is asked to obtain all of the medical records showing treatment for the Veteran's service-connected lumbosacral strain and radiculopathy of the bilateral lower extremities since February 2010, which are not already of record.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all health care providers that have treated or evaluated him for his service-connected lumbosacral strain and radiculopathy of the bilateral lower extremities since February 2010, and attempt to obtain records from each health care provider that he identifies who might have available records, if not already in the claims file.  If records are unavailable and future attempts to retrieve the records would be futile, notations to that effect should be made in the claims folder.

2.  After completion of the above, schedule the Veteran for a VA orthopedic/neurological examination of the service-connected lumbosacral strain and radiculopathy of the bilateral lower extremities, by an appropriate specialist, to determine the current severity of those disabilities.  The claims file should be made available to, and be reviewed by, the examiner in connection with the examination, and the examiner's report should so indicate.  All tests and studies, to include range of motion testing, should be performed.

The examiner should note any additional functional loss, including more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse, as well as any such changes on repetitive motion.

The examiner should also determine, for each lower extremity, whether his service-connected radiculopathy is best characterized as neuropathy or neuritis, and ascertain whether it is best described as slight, moderate, moderately severe, or severe.

The examiner also should discuss the extent to which the service-connected disabilities affect the Veteran's activities of daily living, as well as his ability to secure or maintain employment.

The rationale for any opinions and all clinical findings should be given in detail.  If it is not possible to provide an opinion without resulting to mere speculation, the examiner should state the reason(s) why.

3.  After completion of the above, the AOJ should readjudicate the claims for entitlement to a disability rating in excess of 10 percent for radiculopathy of the right lower extremity, entitlement to a disability rating in excess of 10 percent for radiculopathy of the left lower extremity, and entitlement to a disability rating in excess of 10 percent for a lumbosacral strain with degenerative disc disease.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with an SSOC and afforded an opportunity to respond before the case is returned to the Board for further review.

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claim.  38 C.F.R. § 3.655 (2011).

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


